*1084ORDER STRIKING NAMES
JOSEPH M. WATT, Chief Justice.
[T1] Now on this 19th day of August, 2005, there came on for consideration the Application for Order Striking Names by the Board of Governors of the Oklahoma Bar Association petitioning for the striking of names of attorneys from the membership rolls of the Oklahoma Bar Association and from the practice of law in the State of Oklahoma for failure to pay dues as members of the Oklahoma Bar Association for the year 2004.
[T2] It appears to the Court that the Boarfi of ‘Governo‘rs at th'eir August 19, 2005, meeting, in compliance with Article VIII, § 5 of the Rules Creating and Controlling the Oklahoma Bar Association, 5 0.8, Ch. 1) App. 1 (1981), established that the hereinafter named members of the Oklahoma Bar Agsogatlon were. SPSP ended from membgr— ship in the Association and from the practice of law in the State of Oklahoma by Order of this Court in Case No. S.C.B.D. 4980 on July 1, 2004. It further appears to the Court that the Board of Governors have determined that no apphcatpn for remstajcerpent has been filed by said members within one year of suspension. In addition, it appears to the Court that on August 19, 2005, the Board of l l Governors declared that the members heree inafter set out on the attached Exhibit ceased to be members of said Association and therefore ordered the names of said members be stricken from the membership rolls of the Oklahoma Bar Association.
¶13] THE COURT - THEREFORE FINDS that the actions of the Board of Governors of the Oklahoma Bar Association are in compliance with the Rules Creating and Controlling th'e leahoma Bar Assogia— tion, that the Application for Order to Strike Names should be sustained, and that the following attorneys should be and are hereby . © stricken from the membership rolls of the Oklahoma Bar Association and from the F : pr‘actlce of law in jche State of Oklahoma, for failure to pay their dues as members of the Association for the year 2004.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 12th DAY OF SEPTEMBER, 2005.
ALL JUSTICES CONCUR °
EXHIBIT A
Richard Wayne Bohan OBA No. 11229 8915 Red Cloud Road Houston TX 77064
Alford A. Bratcher OBA No. 13661 RR 4 Box 224 G Puncan OK 73533-9437
Geoffrey Layton Burks OBA No. 18664 1015 Providence Towers E 5001 Spring Valley Rd Dallas, TX 75244
David M. Casey OBA No. 1544 1908 W University Ave Stillwater, OK 74074
romp Tulloss Childers OBA No. 1657 5017 Steanson #E Oklahoma City, OK 73112
Loeva Jane Martin Cook OBA No. 1870 g22 New Jersey Ave Norfolk, VA 23508
Michael Charles Heathco OBA No. 14580 PO Box 406 Lawton, OK 78502-0406
Eugenia Maria Hernandez OBA No. 18909 PO Box 2624 Iowa City, IA 52244
. . . Kimberly D. King-Hopkin: OBA No. 19025 yp £13? ng-Hopkins ° One Williams Cntr TWsa OK 74172
Merk Douglas Mainprize OBA No. 16268 28804 E. Tecumseh Ave. Catoosa, OK 74015
Shirley Ann Marzan OBA No. 17092 15889 SW 66th Terr Migni, FL 33193
£83515; Grgrgsg?’ Pariseau OBA No. 14868 “1585561; 74153-0827
William David Ridout OBA No. 7572 SIO S St Louis Ave Tulsa, OK 74136
Scott Gerald Robelen OBA No. 14016 3987 S. Gessner # 360 Houston, TX 77063
James Carl Schlecht OBA No. 15619 *10853034 Lacey Chickasha, OK 73018-7328
Robert Wayne Stansel OBA No. 18607 Tawwater & Slama LLP 211 N Robinson Ste 1950 Oklahoma City, OK 73102
Joseph David Weinstock OBA No. 19252 1341 Yale St #5 Santa Monica, CA 90404
Laurie Ann Welborn 9806 Pleasant Rd Daphne, AL 36526 OBA No. 13588
Barbara Anne West 1516 Avondale Drive Norman, OK 73069 OBA No. 18489